Title: [July 1788]
From: Adams, John Quincy
To: 



      Tuesday July 1st. 1788.
      
      
       It was nine o’clock before I could get away from Braintree this morning, and I arrived at the Colleges just before the exhibition began. A Latin Oration was spoken by Kirkland and was very well. The Forensic between Palmer and Waterman was tolerable, but I forget the subject. The english Dialogue between Thacher and Gray was well spoken, but rather stiff. The greek Dialogue between the youngest Sullivan and my brother Tom, was quite short and not the worse for that. The English Oration was by Blake; the subject agriculture. It was in my opinion very flimsy and superficial: but as we came out I heard a young fellow, who had something of the appearance of a would-be fop, exclaim “upon my soul Blake has given us one of the genteelest Orations I every heard.” In former days, gentility with respect to composition, consisted in bad spelling and bad grammar, under which sense the description would not be wholly unjust. But what the expression means at this day I know not; and therefore its singularity was what I chiefly remarked. I was agreeably surprized to meet my friend Thompson here; but saw him only for a few minutes. I went down and dined at Judge Dana’s. Mr. Ben. Ellery was there; an uncle to Mrs. Dana; a rich old gentleman; and somewhat singular in his character. In the afternoon I called at Mr. Wiggles worth’s, and past an hour agreeably with them. I went to Mr. Gannett’s; and at about seven in the evening called at the President’s. He was not at home, and as I knew not what to do with myself for the remainder of the evening, I thought I might as well go home; I immediately went to Bradish’s, mounted my horse, and after nine arrived safe in Braintree; somewhat fatigued with my day’s work; but well satisfied with my jaunt.
       
       
      
       

      2d.
      
      
       The weather was extremely warm. I amused myself part of the day in reading, and part in shooting. The cherry trees which are quite full at present, are so inviting to the birds that, there is very good sport with little trouble.
      
      

      3d.
      
      
       Between nine and ten I went with my father from Braintree. We got into Cambridge at about twelve. After stopping a few minutes at College, we first went down and called upon Judge Trowbridge: He is very old; and although active for his years, yet the depradations of time are conspicuous upon him. We dined at Mr. Dana’s. Mr. and Mrs. Channing from Rhode Island, were there; they are agreeable. In the afternoon we first called at the Presidents, and drank tea there: from thence we went to Mr. Gerry’s and past the evening: we found Mrs. Warren there, and were in the midst of antifederalism: but quite in good humour. My father had promised to take a lodging, at Judge Dana’s; but at Mr. Gerry’s invitation I past the night at his house.
      
      
       
        
   
   Edmund Trowbridge, loyalist and former judge of the pre-Revolutionary Massachusetts Superior Court of Judicature, and uncle of Francis Dana (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 8:507–520; 15:204).


       
      
      

      4th.
      
      
       We left Cambridge by nine o’clock, and got into Boston in the midst of the bustle. We went immediately to Bracken’s tavern. After dressing, I walk’d out; and met with a number of my very good friends. At about eleven we went to the old South meeting house, and heard Mr. Otis deliver an Oration. The composition and the delivery were much superior even to my expectations, which were somewhat sangwine. It was greatly superior in my opinion to that which he delivered when he took his second degree; the only public performance, that I had heard before from him. I saw my good friend Bridge for a few minutes only: he told me he expected to be at Newbury-Port in about three weeks from this. I likewise met with Townsend as I was going out of the Church; and we went together to the old brick; to hear General Hull’s Oration to the Cincinnati; it appeared to me rather indifferent; and the effect upon me was the greater from the in­voluntary comparison with that which I had just heard. However I found afterwards there were many persons who thought or pretended to think this Oration better both in matter and manner than the other: and they have certainly a right to enjoy their opinions: I dined at Deacon Storer’s. Parson Wibird was there and some other company. In the afternoon I walk’d up on the common, to see the military parade, which was not however so spirited as at the last anniversary: but in the middle of the afternoon, the news arrived that Virginia had acceded to the federal Constitution, and immediately the bells were set to ringing, and the guns to firing again, without any mercy, and continued all the remainder of the afternoon. In the evening a number of young fellows paraded round the streets with candles lighted in their hands, and a drum before them, not much to their own credit or to the honour of the day; but they did no damage. I spent part of the evening with several of my classmates; but not finding Bridge, I returned early, and took my lodging at Brackett’s.
      
      
       
        
   
   Harrison Gray Otis, An Oration Delivered July 4, 1788 . . ., Boston, 1788.


       
       
        
   
   William Hull, An Oration Delivered to the Society of the Cincinnati . . . July 4, 1788, Boston, 1788.


       
      
      

      5th.
      
      
       We called this morning at Dr. Welch’s, and at Mr. Guild’s; but left town at about ten o’clock: It was almost one when we got to Braintree. I amused myself as I could in the afternoon: Mrs. Warren, with her son Harry stop’d here this night on their way to Plymouth; to which place General Warren has removed back, after living about eight years at Milton. He was formerly a very popular man, but of late years he has thought himself neglected by the People; his mind has been soured, and he became discontented, and querulous: he has been charged with using his influence in favour of Tender acts and paper money; and it has even been very confidently asserted, that he secretly favoured the insurrections and rebellion of the winter before last. Whether his conduct has been misrepresented or not, is a point that must for the present remain undetermined. But he has certainly given some reason for suspicion by his imprudence; and when in a time of rebellion a man openly censures the conduct in general, and almost every individual act of an administration, an impar­tial public will always judge, that such a man cannot be greatly opposed to a party who are attacking the same measures.
       Mrs. Warren however positively declared there was no truth in those allegations, and was very confident, that they were nothing more than the suggestions of the general’s enemies, whose malignity, was unaccountable, but whose utmost spite and envy could not disturb his happiness
       
        “For all the distant din this world can keep
        Rolls o’er his grotto and but sooths his sleep.”
       
      
      
       
        
   
   Mercy Otis Warren, historian and dramatist, wife of James Warren. The Adamses and Warrens had maintained a close friendship for many years.


       
      
      

      6th.
      
      
       The weather was rather disagreeable in the morning, and Mrs. Warren was disposed to stay and pass the Sunday with us. But her Son was so anxious to get home, that she finally determined to go; and they went away at about nine. I attended at meeting, and heard Parson Wibird dose over a couple of Sermons. There is none of my time that I regret more than that I spend in hearing him: were it not for the propriety of attending public worship abstracted from all considerations of improvement or entertainment, I should seldom enter within the walls of that house while he continues to slumber there.
      
      

      7th.
      
      
       W. Cranch went to Boston this morning; and I suppose, I shall have but very little of his company for the Future, as he is to be fixed henceforth for some time to his office. I amused myself as I have done for several days past, in diverse manners. In the evening my two brothers arrived from Cambridge; having obtained leave to be absent till friday when the scholars will all be dismiss’d.
      
      

      8th.
      
      
       I past the greater part of the day in gunning, with my brothers. The weather was as it has been for several days past extremely warm; and the fruits of the earth at present greatly require heat.
      
      
       
        
   
   “Shooting robins” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
       

      9th.
      
      
       Doctor Leonard came here in the morning: this gentleman came as a passenger with Callahan. He underwent a violent prosecution two or three years ago in England, for endeavouring to come to America with some models of manufacturing machines. But after being two years in prison he was released and immediately resumed his original intentions; but he is now come over without his models; and he rather purposes at present to practice in his original profession as a physician and surgeon.
       I bath’d in the Sea, this afternoon; the first time I have done so this Summer; indeed it is rather troublesome here, on account of insects which are almost innumerable.
      
      
       
        
   
   William Leonard practiced medicine in Newburyport and later in Ohio (S. P. Hildreth, “Biographical Sketches of the Early Physicians of Marietta, Ohio,” NEHGRNew England Historical and Genealogical Register., 3:137–138 [April 1849]; same, 5:357 [July 1851]).


       
       
        
   
   In his line-a-day entry JQA adds, between notes on Leonard and bathing, that he “Read a little” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      10th.
      
      
       George Warren came over from Milton this forenoon, and paid us a visit. He opened an office in Milton last winter, and has done as much business, as a lawyer generally does for the first six months after he begins; but the prospects are far from being encouraging. When I am in spirits this circumstance strikes me only as an incentive to more strenuous exertions: and at such times I feel such a resolution to overcome difficulties, that I seem already in a fair way of acquiring reputation and property. My father says, that when he was a student, he heard, an old lawyer tell the present Judge Sewall, who was then a student likewise, “that he never knew a lawyer that studied, who did not grow rich.” The observation made an impression, and his own experience has confirmed it.
      
      
       
        
   
   JQA adds, in his line-a-day entry: “Rather idle. Time lost” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      11th.
      
      
       This day completes my twenty first year; It emancipates me from the yoke of paternal authority which I never felt, and places me upon my own feet, which have not strength enough to support me. I continue therefore still in a state of dependence. One third of the period of my professional studies has also now elapsed; and two years more will settle me, should life and health continue; in a situation where all my expectations are to center. I feel sometimes a strong desire to know what my circumstances will be in seven years from this: but I must acknowledge, I believe my happiness would rather be injured than improved by the information.
      
      
       
        
   
   In his line-a-day entry, JQA adds: “Mr. Cranch. Shooting” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      12th.
      
      
       In the diverse amusements of reading, of shooting birds, and playing upon our flutes we past the present day. The weather is and has for a fortnight past been such that fatiguing occupations cannot be attended to: I read very little; and that of a light kind which does not greatly engage the mind; and as for writing, I have so much abandoned it that I have not written three pages since I left Newbury-Port. My brothers are much in the same way.
      
      
       
        
   
   JQA mentions “Priestley on history. Bathing” in his line-a-day entry (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      13th.
      
      
       Weather still extremely warm. I heard Parson Wibird. Mr. Q. Thaxter was at meeting in the forenoon; and went and dined with us. In the afternoon, Madam, went down to my Uncle Quincy’s, and I drank tea with my brothers at my Uncle Adams’s. And we bath’d at the creek in the evening.
      
      
       
        
   
   JQA notes, in his line-a-day entry, “Parson Wibird all day,” presumably referring to his attendance at meeting in the morning and afternoon (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      14th.
      
      
       Ben Beale came from Taunton this morning; he did not stop, but promised to come and see us ere long. When I came in from shooting, which still continues to be my sport and my occupation, I found a Parson West here, an old gentleman, who was three years in college with my father, and at that time very intimate with him. He is very sociable and very sensible. He spent the day here, and passes the night likewise. He keeps late hours and entertained me with conversation upon language, till between twelve and one o’clock. Doctor Leonard left us this morning, after having past almost a week with us. He appears to be a very clever well disposed man; but possessing no great learning nor even much information.
      
      
       
        
   
   Samuel West, Harvard 1754, minister of the First Congregational Society, New Bedford, for whom JA had a life-long “strong affection” (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 13:501–510; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:261).


       
      
      

      15th.
      
      
       Mr. West went away this morning; My Father and my brother Charles, went to Boston; whence they will proceed tomorrow to Cambridge. Beale came here this forenoon, and took a dinner with us. He is studying law, with Mr. Barnes at Taunton, but spends much of his time at home. Mr. Wibird pass’d the afternoon and evening here. Dr. Tufts called here on his way to Boston, and my brother Tom went to Cambridge this afternoon; for my own part, I preferred waiting till tomorrow morning. And I have finally determined to return here after Commencement, at least for a day or two.
      
      

      16th.
      
      
       Commencement day. I mounted my horse, somewhat early, and arrived at Cambridge by nine o’clock. The first Salutation I received as I was going into the College yard was “repent: for the kingdom of Heaven is at hand.” It was a crazy man; but without any great share of enthusiasm, for that sentence was the only thing he said; and he repeated it every two or three minutes during the whole forenoon: and I could not help reflecting with pleasure upon the happy liberality of sentiment, which prevails so much that a man of this kind, so far from attracting the notice of the executive power, could not even draw a crowd around him. I saw my Classmates in abundance; there were more than thirty of us here. At about eleven we went to the meeting house; and I got a seat in the foremost gallery, next to Townsend. The procession soon came on, and the president after making a prayer, and informing the audience it was the desire of the overseers and corporation that there might be no “clapping applause,” called For the Salutatory Oration, which was spoken by Phillips, and was pretty well delivered. An English poem, on the prospects of America, by Dodge, was not without its merit; but would not bear comparison with that spoken last Commencement by Harris. The order in which the other performances came on was as follows.
       A forensic disputation upon this question. Whether the balance would be in favour of our existence were there no state but the present. By Sanders and Tappan.
       A greek Conference upon the evil effects of avarice, and of prodigality, upon Society. By Gardner and Jackson.
       A forensic disputation. Whether a republic is more secure of the continuance of its liberties, where the officers in the higher branches of government are elected for several years, than when they are annually elected? By Gordon and Lincoln.
       An English conference. Whether a large emigration from Europe into the United States of America, would upon the whole be for the real advantage of the States. By Adams 2d. and Cabot.
       An English Oration. By Abbot.
       The syllogistics were omitted, and these performances were finished by two o’clock. I went and dined at Judge Dana’s, and at about four returned to the meeting house. An English Oration was delivered by Mr. Ware upon the effects of religion, upon civil government and Society. It was an excellent Oration, and notwithstanding the president’s Caution in the morning, there was something like a clap; which proceeded chiefly I imagine from the Students that were present. The president with his peculiar elegance of expression said “I am sorry that the desires of the Corporation and Overseers should be infringed upon,” and proceeded to give the degrees. There was a new ceremony, of giving a degree of bachelor in physic. Two young fellows by the name of Hall and Fleet received these diplomas, and even the president in giving them seemed to have the awkwardness of novelty about him. A valedictory Oration was spoken by Mr. Allyne, and the president made a concluding prayer, which concluded the public ceremonies of the day. I forgot to observe that after the forenoon performances were finished, the governor got up, addressed the president who was likewise standing, by the title of “reverend and learned Sir,” and made a long speech in which he blest his Stars for being born in a land of Liberty and Science &c. Some people thought his performance was equal to any in the course of the day; but opinions on that subject were divided. It was prepared before hand, though it bore ample testimony of the genius and learning which the young gentlemen had display’d.
       
        “Wherein all prophets far out went he
        Though former days produced a plenty.
        For any man, with half an eye
        What stands before him can espy,
        But optics sharp it needs, I ween
        To see what is not to be seen.”
       
       To return. After we came out of the meeting house I stroll’d about for some time, greeting one friend and another as I met them. I went with Forbes and Little, and drank tea at Dr. Wigglesworth’s. I returned to College, and spent the evening in diverse places. I finally found young Phillips, and took a supper with him at his chamber where I found also a number of his classmates. I retired at about eleven o’clock having enjoy’d the day very highly; but my spirits had been so much raised that I could get but little sleep.
      
      
       
        
   
   John Trumbull, McFingal, Phila., 1775, p. 3 (lines 65–70).


       
      
      

      17th.
      
      
       The young gentlemen who graduated yesterday were.
       Benjamin Abbot
       Solomon Adams
       Thomas Adams
       Thomas Bancroft
       Oliver Barron
       Stephen Baxter
       Joseph Brigham
       Joseph Cabot
       George Caryl
       Edward Clarke
       Oliver Dodge
       James Gardner
       Adam Gordon
       William Hill
       Charles Jackson
       Abner Lincoln
       Henry Phelps
       John Phillips
       James Prescott
       Daniel Clarke Sanders
       William Sawyer
       Amos Tappan
       John Dexter Treadwell
       Charles Turner
       Nathan Underwood
       Samuel West
       Robert Wier
       Jacob Kimbal’s name is inserted in the Theses and Catalogue but he could not obtain his degree being unable to pay his bills.
       
       This morning Mr. Andrews called me at College, before six o’clock, and we soon departed together towards Braintree where we arrived at about nine. Mr. Andrews breakfasted with us, and then proceeded to Hingham. My Spirits were so much exalted yesterday, that a contrary effect seems this day to take place; the bow-string by being too much distended cannot regain its usual position without an intermediate relaxation; the weather was sultry and I felt much fatigued.
      
      

      18th.
      
      
       Upon the warmest day we have had this Summer I was obliged to go to Boston, upon a hard trotting horse; with the Sun blazing in my face all the way. I do not know that I ever suffered more, from the heat. And when I got into Boston I was obliged to bustle about almost all the day. I had to call three times at Mr. Green’s Store before I could get the payment for a bill of exchange, which I think is a very irregular manner for a merchant to transact business. I got the money however in the afternoon. I dined at Mr. Dawes’s. He was not at home himelf; but Mrs. Dawes is a charming woman. She is handsome, but there is an amiable sweetness in her countenance and manners, far more pleasing, than the most perfect beauty could be without it. W. Cranch accompanied me in all my excursions. We went together on the top of Beacon hill; and greatly enjoyed the fine prospect, and the refreshing breeze. At about seven o’clock the wind got round, and it grew quite cool. I mounted, and rode about a quarter of an hour in the rain, after which I had a tolerable ride, and got home, by nine o’clock. I had taken some letters from the post-office, which were from my Sister at New York.
      
      
       
        
   
   Possibly AA2 to JQA, 8 June (Adams Papers); and AA2 to AA, 15–22 June, in AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 2:80–84, and Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 8:273–275.


       
      
      

      19th.
      
      
       I was considerably fatigued by my jaunt of yesterday, but made out however to read something, in the course of the day; and in the slow progress which I have made since I came to Braintree, I have at length got through the volume of Doctor Priestley upon history and general policy, which I take to be an excellent work; I shall take as early an opportunity as possible to peruse it again.
      
       

      20th.
      
      
       I tarried at home this forenoon, in order to write a Letter to my Sister. In the afternoon I attended at meeting. Went up to Mr. Cranch’s after meeting and pass’d an hour there. I took my leave of them, and went home to prepare for returning to Newbury-Port. I know not that I ever left Braintree with so much regret. I have past my time most agreeably here these five weeks, and have had almost all my nearest connexions and dearest friends about me: but otherwise, almost all the Time has been lost to me, and I must return to those pursuits which are to be the support of my future Life. In the winter I hope, to spend some weeks here, and then I shall endeavour to join the utile dulci.
      
      
       
        
   
   Letter not found.


       
       
        
   
   “Heard Parson Wibird” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      21st.
      
      
       This morning I left Braintree in company with my brother Tom, who was going to Haverhill; and in order to have company, so great a part of the way, I determined to go there with him. We stopp’d a short time at Cambridge, and I went to Dr. Rand’s to take a Letter from Miss Newhall, as I had promised her at Commencement. She was gone out but had left the Letter. We dined in Wilmington, and got to Haverhill between seven and eight o’clock. In Woburn, we saw young Bartlett who had thoughts some time since, of opening an office in Braintree, but got discouraged there and finally determined upon Woburn, where from the appearance of the place, I should doubt somewhat of his succeeding very much; but in the present state of the profession, there can be but little choice of place for a young man.
      
      
       
        
   
   JQA adds, in his line-a-day entry, a reference to Mr. Shaw, at whose house he presumably stayed (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      22d.
      
      
       I went to see Leonard White this forenoon. His father has been unwell for some days past. His complaints are of a lethargic nature, and his habit is such, that such disorders must probably prove in the end fatal to him. He now sleeps as much as half his time, and is consequently half dead. I went to see Mrs. Bartlett, and saw Mr. S. Blodget there: his brother Caleb, and young Mr. Breck I met with yesterday on the road from Boston; at the tavern, and they came forward before us. I pass’d the afternoon at Mr. Thaxter’s, and the evening at Mr. Shaw’s.
      
      

      23d.
      
      
       I had almost promised Mr. Thaxter to wait till the afternoon; but as there was an appearance of a probability that the weather would be disagreeable, I thought it would be safest to come home before dinner. My Brother Tom, rode with me about four miles to the ferry. I got to my lodgings between twelve and one. I called at Dr. Kilham’s shop: and there received an invitation from Mr. Marquand to dine with him. There was some company there; but persons with whom I had no acquaintance. I called at the office in the afternoon: and returned to Mr. Marquand’s to tea. In the evening, I went and delivered to Miss Coats the letter which Miss Newhall left for her, and came home quite early.
      
      

      24th.
      
      
       I returned, and once more took my seat in the office: but did little this forenoon. Thompson was unwell, and did not attend. I went with Putnam to club at Little’s; there were only three of us. Thompson being indisposed, and Stacey out of town. I was this day inform’d that Pickman has lain aside all thoughts of practising Law, and has already opened a Store in Boston. The determination was rather sudden; for it is but a fortnight, since he was sworn in to Court at Salem; where he then intended to open an office immediately. But he never was fond of the profession, and while he was studying with us I suspected, that he would never do much business as a lawyer.
      
      

      25th.
      
      
       Mr. Andrews came to town last night, and called to see us at the office this forenoon. They have engaged him to preach here at Mr. Carey’s for six Sundays and will probably employ him longer still. I returned this day to Bacon’s pleas and pleading, which I left when I went to Braintree. But could not proceed with great advantage, as I left my extract book, in a small trunk which was to come this day in the stage; but has somehow failed. I shall make some alterations for the future in my plan of study: I shall not confine myself so closely and exclusively to the law; but shall devote some part of the day to studies of a lighter and more entertaining kind.
      
      
       
        
   
   Not found.


       
      
      

      26th.
      
      
       I went to pay a visit to Mrs. Hooper: but disappointed her by having no news from her son Jo, who is now with Mr. Townsend. Took a long walk quite alone.
       We have a new boarder at my lodgings; a Mr. Romain, a frenchman; who came, a few days after I went from here last. I have not seen him yet: as he went on a fishing party the day that I came home; and is not yet returned.
      
      

      27th.
      
      
       Mr. Andrews preached for us this day; and was somewhat longer than usual to the great satisfaction of some people who cannot easily be contented. Mr. Spring, and Mr. Murray, both had a third meeting in the evening; it was occasional at Mr. Murray’s, but Mr. Spring is determined henceforth to make a practice of giving a lecture on Sundays; besides, one in the evening, on Thursdays. As Mr. Carey’s parish may now be considered as vacant, an opportunity presents to attract some of those who belong there. The spiritual welfare of the individuals may charitably be supposed the only motive which Mr. Spring will acknowledge even to himself. But says the duke de la Rochefoucault, (who was as fully convinced of the depravity of the human heart as Mr. Spring, and who was much better acquainted with it.) ’Tesprit est toujours la dupe du coeur.” The head is ever the dupe of the heart. And when the passions assume the form of principle, the disguise will be discovered by every body else sooner than by the man who is directed by them. Mr. Spring’s interest will be promoted should he make converts, for his parish is small and poor: his vanity will be flattered, by bringing people over to his opinion; and when in addition to this, his imagination fondly perswades him, that his cause is likewise the cause of God, it is not to be wondered that he can reconcile himself to contradictions, and that his practice is openly at variance with his theory, which condemns the use of means for bringing sinners to repentance.
      
       

      28th.
      
      
       I finished reading Bacon’s pleas and pleading: but the subject is so knotty that I must at some future period, read this over once or twice more. I began a third time upon Blackstone, a book which a lawyer cannot possibly read too much. In the evening I walk’d into Newbury with Stacey. I have been engaged for some days upon a matter which takes all my leisure time: it is in writing a piece for the 5th. of September. The Society at Cambridge, have ordered me to speak on that day; and I shall obey, if I can possibly attend.
      
      

      29th.
      
      
       After spending the day as usual, I walk’d with Stacey and Putnam. After going some way into Newbury we return’d, and walk’d upon a sort of a terrass in high Street. We there saw a number of young Ladies who seemed to expect to be accosted; and some of whom finally sat down on the grass, perhaps to see if that would not call our attention to them; but we were really inexorable: notwithstanding Miss Bradbury was there: indeed it has been observed that Putnam has of late wholly altered his conduct towards her; and there have been many speculations concerning the cause or the causes of this difference. Some of these young Ladies were so much piqued at our apparent neglect of them that they revenged themselves with proper Spirit by laughing loud at us as we past by them: and what punishment could possibly be more severe than the ridicule of a young Lady?
      
      
       
        
   
   Presumably at the “Frog pond” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      30th.
      
      
       This afternoon Mr. Cutler called at our office, and perswaded me to ride with him up to Mr. Brown’s farm; where we found a number of young Ladies. The afternoon was tolerably insipid: we drank tea there; and afterwards escorted the Ladies. I rode with Miss Jones, and left her at Captain Fletcher’s. I afterwards returned there, but she was already gone. There was a very brilliant northern light in the evening.
       Mr. Cutler is one of the most complaisant persons with whom I am acquainted. The ladies employ him upon almost every occasion; and yet behave to him in such a manner as does not express a sense of obligations received. They even slight and disregard him for performing those services by which he renders himself useful to them. There are problems in the female character, which are not easily solved.
      
      

      31st.
      
      
       I amuse myself in reading Junius’s letters; which though the factious productions of a partizan, contain many excellent observations upon men and manners.
       We met this evening at Putnam’s. Thompson left us to go to Lecture!
      
      
       
        
   
   Below JQA’s line-a-day entry for 31 July in D/JQA/13, he has written in Byrom’s shorthand method “year August 28th,” the significance of which is unknown to the editors, but may be related to his earlier notation in Byrom’s shorthand. See entry for 30 June, note 1 (above).


       
      
     